DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/15/20 has been entered. In the amendment, claims 1 and 9 have been amended, claims 1-6 and 8-13 remain pending in the application. Applicant's amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 09/17/20. 
Response to Arguments
Applicant's arguments filed 12/15/20 with respect to the previously presented 35 USC 102 rejections of claims 1 and 9 are moot because the arguments are made in view of the currently amended claim, which necessitated a new grounds of rejection (see below).  Therefore, the arguments do not apply to any of the references being used in the current rejection. 
Claim Objections
Claims 13-16 are objected to because of the following informalities:  
Re. claim 13, the claim status should be changed from “original” to --currently amended--.
Re. claims 14-16, the claim status should be changed from “original” to --withdrawn-- for the reasons previously stated in the Non-Final rejection mailed 09/17/20 and the authorization made by Attorney Cecily Wilbanks to withdraw claim 14 and its dependent claims 15 and 16 during a telephone call on 09/08/20.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application currently has no limitation being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US20150327878A1), herein “Chu” in view of Filipi et al., (US20090306472A1), herein “Filipi”.
Re. claim 1, Chu discloses a retrieval device (Figs. 10-16), comprising: 
an access sheath 1104 (Fig. 13, [0117], sheath 1104 is for insertion in the body); 
a dilator 1106 (Figs. 10-11) disposed within a lumen of the access sheath 1104 ([0117], [0118] sheath 1104 includes a longitudinally extending lumen 1148, Figs. 10-11 disposed within the lumen of sheath 1104); and 
a force gauge 1110/1102 (Figs. 12-14, see Capture 1 below) disposed about a proximal portion of the access sheath 1104 (Fig. 14), the force gauge 1110/1102 comprising: 
a grip 1102 (Fig. 14) slidably disposed about the access sheath 1104; 
a spring 1116 (Fig. 13) disposed within a lumen of the grip 1102; and 
a cap 1110 (Fig. 13) reversibly attached to the access sheath 1104 (Fig.12, [0135], the cap 1110 can be coupled to the proximal portion of the sheath 1104 by any suitable manner including using a snap fastener which can reversibly attach the cap to the sheath) and distal to the spring 1116 (Fig. 13), wherein at least a portion of the cap 1110 extends into the lumen of the grip 1102 (Fig. 13).
But Chu is silent about a plurality of indicators correlating the relative positions of the grip and the cap to a restoring force of the spring.
However, Filipi teaches a similar device having an access sheath 330, a dilator 10, a force gauge 310, a grip 312, a spring 320, and a cap 314 wherein the cap 314 having a plurality of force indicators 401 and 402 to indicate a safe and unsafe amount of applied force so that the operator/surgeon can reduce the force or stop dilating altogether and reduce the chances of rupture ([0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the force indicators as taught by Filipi to the cap 1110 of Chu’s device so that when the operator applies a force to slide the grip over the cap and constrain the spring, the operator could control the force within a desirable range for a desirable result and avoid applying unnecessary excessive force during the retrieval procedure.  

    PNG
    media_image1.png
    369
    739
    media_image1.png
    Greyscale

Re. claim 2, Chu further discloses wherein a proximal end of the grip includes a spring abutment surface configured to contact a proximal end of the spring within the lumen of the grip, (See Capture 2, below).

    PNG
    media_image2.png
    261
    708
    media_image2.png
    Greyscale

Re. claim 3, Chu further discloses wherein the grip is configured to move relative to the cap to change a height of the spring within the lumen of the grip (See Capture 3 below).

    PNG
    media_image3.png
    559
    786
    media_image3.png
    Greyscale

Re. claim 4, Chu further discloses wherein an initial height of the spring within the lumen of the grip is equal to a free length of the spring ([0148], Fig. 13 - comparable to [0024] of the instant application wherein the initial height of the spring is determined by the distance of the abutment surfaces. At the unconstrained configuration-considered as the initial configuration without force F, the initial height of the spring is equal to its free length).
Re. claim 5, Chu further discloses wherein an initial height of the spring within the lumen of the grip is less than a free length of the spring ([0148], Fig. 14-comparable to [0024] of the present application wherein the initial height of the spring is determined by the distance of the abutment surfaces. At the constrained configuration –considered as the initial configuration with a force F, the initial height of the spring is less than its free length (unconstrained configuration)).
Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, in view of Filip, further in view of Razvi et al., (US2009030427), herein “Razvi”.
Re. claim 6, Chu further discloses wherein the access sheath 1104 includes a surface feature (Chu, [0117], sheath 1104 includes any suitable surface features (e.g. protrusions, indentations, roughened portions) configured to engage with the cap 1110 ([0135] ‘the trigger assembly 1110 may be fixedly coupled to a proximal portion of the sheath 1104 in any suitable manner such as being coupled together via a threading mechanism), but combination of Chu and Filipi fails to disclose a corresponding mating feature of the cap (such as a thread).
However, Razvi teaches an similar device (Fig. 2a) having an inner cannula 14 and an extraction cannula 15 having mating threaded portions 143, 153 in order to be screwed together to connect and secure each other ([0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surfaces of the access sheath and the cap in combination of Chu and Filipi’s device to include the features 143 and 153 of Razvi’s device in  in order to connect and secure the sheath to the cap effectively.
Re. claim 8, Razvi further teaches wherein the mating feature includes a thread (Fig. 2a, 153, [0043]) and the surface feature includes a threaded groove to receive the thread (Fig. 2a, 143, [0043]).
Claim 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, in view of Razvi, further in view of Filipi.
Re. claim 9, Chu discloses a retrieval device (Figs. 10-16), comprising: 
an access sheath 1104 (Fig. 13, [0117], sheath 1104 is for insertion in the body); 
a dilator 1106 (Figs. 10-11) disposed within a lumen of the access sheath 1104 ([0117], [0118] sheath 1104 includes a longitudinally extending lumen 1148 disposed within the lumen of sheath 1104, Figs. 10-11); and 
a force gauge 1110/1102 (Figs. 12-14, see Capture 1 provided above) disposed about a proximal portion of the access sheath 1104 (Fig. 14), the force gauge 1110/1102 comprising: 
a grip 1102 (Fig. 13) slidably disposed about the access sheath 1104; 
a spring 1116 (Fig. 13) disposed within a lumen of the grip 1102; and 
a cap 1110 (Fig. 13) attached to the access sheath 1104 (Fig.12) and distal to the spring 1116 (Fig. 13), wherein at least a portion of the cap 1110 extends into the lumen of the grip 1102 (Fig. 13), 
But Chu is silent about the cap being rotatably attached to the access sheath 1104.
However, Razvi teaches a similar device (Fig. 2a) having an inner cannula 14, extraction cannula 15 have mating threaded portions 143, 153 in order to be screwed together to connect and secure each other ([0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surfaces of the access sheath and the cap in Chu’s device to include the features 143 and 153 of Razvi’s device in order to secure the access ([0043]). With the threading mechanism of Ravzi, the access sheath 1104 and the cap 1110 are rotatably attached (threaded) to each other.
Furthermore, the combined Chu and Razvi’s device is silent about a plurality of indicators correlating the relative positions of the grip and the cap to a restoring force of the spring.
However, Filipi teaches a similar device having an access sheath 330, a dilator 10, a force gauge 310, a grip 312, a spring 320, and a cap 314 wherein the cap 314 having a plurality of force indicators 401 and 402 to indicate a safe and unsafe amount of applied force so that the operator/surgeon can reduce the force or stop dilating altogether and reduce the chances of rupture ([0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the force indicators as taught by Filipi to the cap of combined Chu and Razvi’s device so that when the operator applies a force to slide the grip over the cap and constrain the spring, the operator could control the force within a desirable range for a desirable result and avoid applying unnecessary excessive force during the retrieval procedure. 
Re. claim 10, Chu further discloses wherein a proximal end of the grip includes a spring abutment surface configured to contact a proximal end of the spring within the lumen of the grip, and a proximal end of the cap includes a spring abutment surface configured to contact a distal end of the spring within the lumen of the grip (See Capture 2 provided above).
Re. claim 11, Chu further discloses wherein the grip is configured to move relative to the cap to change a height of the spring within the lumen of the grip (See Capture 3 provided above).
Re. claim 12, Chu further discloses wherein an initial height of the spring within the lumen of the grip is equal to a free length of the spring ([0148], Fig. 13 - comparable to [0024] of the instant application wherein the initial height of the spring is determined by the distance of the abutment surfaces. At the unconstrained configuration-considered as the initial configuration without force F, the initial height of the spring is equal to its free length).
Re. claim 13, Chu further discloses wherein an initial height of the spring within the lumen of the grip is less than a free length of the spring ([0148], Fig. 14-comparable to [0024] of the present application wherein the initial height of the spring is determined by the distance of the abutment surfaces. At the constrained configuration –considered as the initial configuration with a force F, the initial height of the spring is less than its free length (unconstrained configuration)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771